ITEMID: 001-58235
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 1998
DOCNAME: CASE OF KADUBEC v. SLOVAKIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Not necessary to examine Art. 6-3-c;Not necessary to examine Art. 13;Non-pecuniary damage - financial award;Costs and expenses award - domestic proceedings;Costs and expenses award - Convention proceedings
JUDGES: R. Pekkanen
TEXT: 7. The applicant was born in 1943 and lives in Bratislava, Slovakia.
8. On 25 August 1993 the police intervened in an incident involving the applicant in a spa establishment in Piešťany, Slovakia. The police had to restrain and handcuff him. Subsequently the police notified the Piešťany local office (Obvodný úrad) of the incident (see paragraph 27 below).
9. On 30 November 1993 the local office found that the applicant had committed a minor offence (priestupok) against public order under section 47(1)(a) and (c) of the 1990 Minor Offences Act in that he had disturbed boarders in the spa establishment by his noisy behaviour and refused to obey police officers (see paragraph 22 below). He was fined 1,000 Slovakian korunas (SKK) pursuant to section 47(2) of the Minor Offences Act and ordered to pay SKK 150 in respect of costs.
10. The applicant filed an appeal against this decision with the Trnava district office (Okresný úrad). He maintained that his case had not been examined properly and that he was prevented from defending himself since the decision of the local office had been taken in his absence. He also requested that a witness be heard.
11. On 21 January 1994 the district office dismissed the appeal and upheld the decision of the local office. The applicant’s case was examined by the legal department of the district office which rejected his appeal in a decision signed by the head of that department.
12. On 18 March 1994 the applicant brought a complaint before the Constitutional Court (Ústavný súd). On 30 March 1994 he submitted proof of his indigence to the Constitutional Court and requested that a lawyer be appointed ex officio in order to assist him in the proceedings before it. On 6 April 1994 the Constitutional Court informed the applicant that the Constitutional Court Act did not provide for the ex officio appointment of lawyers and requested him to appoint a lawyer within twenty-one days. The applicant then approached the President of the Bar Association but was nevertheless unable to find a lawyer within the time-limit set by the Constitutional Court.
13. On 25 May 1994 the Constitutional Court dismissed the applicant’s complaint because of his failure to instruct a lawyer to represent him in the proceedings, as required by the Constitutional Court Act.
14. Article 46 § 2 of the Constitution guarantees to everyone who claims to have been denied his rights as a result of a decision made by a public administrative authority the right to appeal to a court of law and have the legality of the decision reviewed, unless otherwise provided by law. The review of decisions on matters of fundamental rights and freedoms may not be excluded from the jurisdiction of courts of law.
15. Article 121 entitles the Government to grant pardons in matters concerning minor offences.
16. Pursuant to Article 127 the Constitutional Court decides on complaints concerning final decisions made by, inter alia, local government authorities and local self-governing bodies in cases concerning violations of the fundamental rights and freedoms of citizens, unless the protection of such rights falls under the jurisdiction of another court.
17. At the time of the offence the legislation read as follows.
18. Section 1 of the Minor Offences Act defines its purpose in the following terms:
“Administrative authorities of the Slovak Republic and municipal organs shall encourage citizens to respect legal rules and the rights of other citizens. They shall ensure, in particular, that citizens do not impede the conduct of the administration ... and contravene public order and civic propriety.”
19. Section 2(1) provides the following definition of a minor offence:
“A minor offence is a wrongful act which interferes with or causes danger to the public interest and is expressly classified as a minor offence in this Act or another law, unless such an act represents a separate administrative offence punishable under special legal rules or a criminal offence.”
20. Section 11 entitles the competent authorities to impose sanctions (sankcie) on the perpetrators of minor offences. It reads as follows:
“(1) The following sanctions may be imposed for a minor offence:
(a) reprimand,
(b) fine,
(c) prohibition to exercise a certain activity,
(d) confiscation of an object.
(2) A sanction can be imposed either separately or in combination with another sanction; a reprimand cannot be combined with a fine.
(3) It is permissible to decide not to impose a sanction if the mere fact that the minor offence was examined is sufficient to reform its perpetrator.”
21. Section 12(1), as relevant, provides:
“When determining the type and amount of the sanction, the seriousness of the minor offence and, in particular, the way and the circumstances in which it was committed, its consequences, the degree of guilt, the motive and the character of the perpetrator including whether or not he or she has already been punished for the same act in ... disciplinary proceedings should be taken into account.”
22. Section 47 governs minor offences against public order. Pursuant to section 47(1)(a) and (c), a person who disobeys a public officer acting in his official capacity or offends public decency commits a minor offence against public order. Under section 47(2) such a minor offence is punishable with a maximum fine of SKK 1,000.
23. According to section 51 the proceedings concerning minor offences are governed, unless otherwise provided, by the Administrative Proceedings Act.
24. Section 52 provides that the following administrative authorities are entitled to examine minor offences: (i) local offices, (ii) police authorities if a minor offence was committed in breach of the generally binding legal rules relating to the security of road traffic and (iii) other organs of State administration if a special law so provides.
25. Pursuant to section 58(4)(b) cases involving minor offences against public order are investigated by the police authorities subordinated to the Ministry of the Interior.
26. Section 59(1) provides that minor offences are to be investigated either on the basis of an investigation carried out by the competent police authority or upon a notification submitted by an individual, an organisation or an authority.
27. Under section 63(1) the police authority should submit to the competent administrative organ a report on the outcome of its investigation of a case. Such a report ought to comprise, inter alia, a description of the relevant facts and specify which minor offence they are alleged to constitute.
28. Section 73 reads as follows:
“(1) A citizen is accused of a minor offence as soon as the administrative authority has taken the first procedural step against him or her. Such a person shall be considered innocent until his or her guilt has been established by a final decision.
(2) A person accused of a minor offence has the right to comment on all facts that are imputed to him or her as well as on the evidence related to these facts, to present facts and evidence in his or her defence, make submissions and have recourse to remedies. He or she cannot be forced to make statements or to plead guilty.”
29. Section 77, as relevant, provides:
“The operative part of a decision by which an accused of a minor offence is found guilty shall comprise also the description of the act including the place and time when the minor offence was committed, the finding of guilt, the type and amount of the sanction or, as the case may be, the decision not to impose a sanction...”
30. According to section 83(1) decisions on minor offences imposing a fine exceeding SKK 2,000, prohibiting the exercise of a certain activity for a period exceeding six months or confiscating an object having a value exceeding SKK 2,000 can be reviewed by the courts. In such cases the provisions of Articles 244 et seq. of the Code of Civil Procedure on administrative jurisdiction are applied.
31. Section 1(1) of Law no. 472/1990 on the Organisation of Local State Administration, as amended, empowers district offices and local offices to carry out local administration falling within the competence of the State. The exercise of local administration by the aforesaid authorities is managed and controlled by the government.
32. Under section 6(1) the head of a local office is appointed and dismissed by the head of a district office.
33. According to section 8(1) the head of a district office is appointed by the government on the proposal of the Ministry of the Interior.
34. The officers of local and district offices are subordinated to the heads of those offices and their contracts of employment are governed, as in the case of other salaried employees, by the provisions of the Labour Code.
35. In 1996 this Law was repealed and replaced by Law no. 222/1996 on the Organisation of Local State Administration.
36. Under the terms of Article 135 § 1 of the Code of Civil Procedure civil courts are bound, inter alia, by the decisions of the competent authorities that a criminal offence, a minor offence or another administrative offence punishable under special rules has been committed.
37. Article 3 § 1 of the Criminal Code defines a criminal offence as an act which is dangerous to society and whose characteristics are laid down in the Criminal Code. However, according to Article 3 § 2, an act whose dangerousness is negligible is not a criminal offence even if it has its attributes.
38. According to Article 3 § 4 the degree of dangerousness of an act is determined, in particular, by the importance of the protected interest affected by that act, by the circumstances and the way in which the act was committed and its consequences as well as by the character of its perpetrator, the degree of his guilt and his motives.
39. Article 202 of the Criminal Code provides that a person who commits in public an act of gross indecency or causes a grave disturbance, in particular by attacking another person, profaning a cultural or historical monument or a grave, or who disturbs in a serious manner a meeting or a ceremony may be either fined or sentenced to a prison sentence not exceeding two years.
40. The Criminal Code refers to repressive measures imposed for committing a criminal offence as penalties (tresty).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
